DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-15 are pending in this office action. 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  

Information Disclosure Statement
4.	Information disclosure statements (IDS), submitted June 27, 2019; October 4, 2019; May 29, 2020; and, September 24, 2020, have been received and considered by the examiner. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 2, 4, 9-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Coakley et al. (US 9,147,875 B1).
With regard to Claim 1, Coakley et al. disclose in Figures 1A-1E, a current collecting system of a battery module (101) including a plurality of battery cells (100) that are divided into at least a first group (110) and a second group (120), the current collecting system, called a conductive layer (140), comprising a first current collecting plate, called a conductive island (142c), and a second current collecting plate, called a conductive island (142b), stacked to be insulated from each other by insulating layer (150) (column 9, lines 62-67 through column 10, lines 1-26), wherein the first current collecting plate (142c) is connected to battery cells (100) of the first group (110) through a plurality of first connectors, called contact pads (160), respectively, and the second current collecting plate (142b) is connected to battery cells (100) of the second group (120) through a plurality of second connectors (160), respectively (column 11, lines 53-61).  Coakley et al. do not specifically disclose wherein a minimum distance between two first connectors in the first current collecting plate and a minimum distance between two second connectors in the second current collecting plate are greater than a distance 
With regard to Claim 2, Coakley et al. disclose in Figure 1C, an insulating layer (150) provided between the first current collecting plate (142c) and the second current collecting plate (142b) (column 11, lines 42-52).
With regard to Claim 4, Coakley et al. disclose in Figures 1D-1E, a third current collecting plate (142a) stacked adjacently on the second current collecting plate (142b), an insulating layer (150) being provided between the second collecting plate (142b) and the third collecting plate (142a) (column 11-column 12).
With regard to Claim 9, Coakley et al. disclose wherein each of the first current collecting plate (142c) and the second current collecting plate (142b) includes an electrically conductive metal alloy sheet (column 12, lines 19-38).
With regard to Claim 10, Coakley et al. disclose wherein the insulating layer (150) has an insulating composite material (column 11, lines 1-17).
With regard to Claim 11, Coakley et al. disclose wherein the first current collecting plate (142c) and the second current collecting plate (142b) are electrically connected to each other at a connection point, called fusible links (170), located on an extension thereof (column 11, lines 61-66).
 With regard to Claim 12, Coakley et al. disclose in Figures 1A-1E, a battery module (101) comprising: a plurality of battery cells (100) divided into at least a 
With regard to Claim 15, Coakley et al. discloses a vehicle comprising the battery module noted above (column 1, lines 18-20).

Allowable Subject Matter
8.	Claims 3, 5-8 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art, Coakley et al. (US 9,147,875 B1), do not teach or fairly suggest wherein the second current collecting plate has a plurality of through holes corresponding to the first connectors of the first current collecting plate to expose the first connectors; wherein a plurality of through holes corresponding to the first connectors of the first current collecting plate and the second connectors of the second current collecting plate are provided in the third current collecting plate to expose the first connectors and the second connectors; wherein the first current collecting plate has .

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725